UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6137


WILLIAM JOHN BARTZ,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00880-TSE-JFA)


Submitted:    May 28, 2009                   Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William John Bartz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William      John     Bartz        seeks     to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the     denial       of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies           this        standard      by       demonstrating            that

reasonable       jurists         would     find      that    any       assessment         of     the

constitutional         claims      by     the    district        court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Bartz has

not     made    the    requisite          showing.          Accordingly,         we       deny    a

certificate       of     appealability           and      dismiss      the     appeal.            We

dispense       with     oral       argument       because        the     facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                                 2